

HERMAN MILLER, INC.


DIRECTORS’, VICE-PRESIDENTS’ AND EXECUTIVE VICE-PRESIDENTS’ SALARY CONTINUATION
PLAN
(Revised March, 25 2008)




This Salary Continuation Plan applies to any director, vice-president or
executive vice-president (or employee with a functionally equivalent title whose
participation is confirmed in their Annual Executive Compensation Summary) of
Herman Miller, Inc., (“Company”) whose employment is terminated by the Company
after June 1, 2007. The individual’s eligibility and benefits under this Plan
will be determined as follows:


1.    Base Salary


Base salary, as used herein, means the individual’s base salary (as stated in
his/her annual Compensation Summary), which excludes Executive and/or Sales
Incentive, equity awards and other fringe benefits.


2.    Salary Continuation


Subject to the limitations of paragraph 3, an individual whose employment is
terminated by the Company shall be paid his/her base salary for a period of six
months (6) months, twelve (12) months or eighteen (18) months after termination
of employment as specified in the individual’s annual Compensation Summary,
except that :


a.
No payments will be made unless the individual has signed and returned the
Termination and Mutual Release Agreement and ADEA Waiver (if applicable) within
the required time period and without revocation.



b.
Except as prohibited by law, no payments will be made after the date on which
the individual accepts employment with, becomes a consultant to, or affiliates
with a competitor of the Company, engages in competition in any way with the
Company or any of its Subsidiaries or if it is determined that the individual
has taken action contrary to the Company’s interests. The right and authority to
(1) determine whether or not the individual’s new employer (or client) is a
competitor and (2) whether or not the individual has taken action contrary to
the Company’s interests shall be vested solely and wholly with the Company’s
President and Chief Executive Officer, and his/her decision shall be final and
binding on the individual.



c.
Except as prohibited by law, no payments will be made after the date on which
the individual solicits another Company employee(s) for employment or other
similar relationship. The right and authority to determine whether of not the
individual has engaged in solicitation shall be vested solely and wholly with
the Company’s President and Chief Executive Officer and his/her decision shall
be finding and binding on the individual.



d.
Executive must be employed in an executive role for two years to be eligible for
the full amount of salary continuation as indicated above. If the termination
occurs prior to completing the first year of service, Executive is entitled to
half the amount. If the termination occurs prior to completing the 2nd year of
service they receive two-thirds of the amount.



e.
In the event Executive is promoted from a non-executive role from within HMI,
and they are terminated prior to completing the two year period, they will
receive the greater of the severance amount they would have been entitled to
under the applicable policy for non-executive employees or the executive Salary
Continuation amount.



3.
Ineligible Terminations




1

--------------------------------------------------------------------------------



No benefits will be paid to any employee:


a.
Whose employment terminates, voluntarily or involuntarily, on account of his/her
malfeasance. The right and authority to determine whether a corporate officer
shall be eligible or ineligible for benefits under this subparagraph shall be
vested solely and wholly with the Company’s President and Chief Executive
Officer. This decision shall be final and binding on the individual.



b.
Who voluntarily terminates his/her employment.





HERMAN MILLER, INC.






By                            
James E. Christenson
Senior Vice President, Legal Services, and Secretary





2